Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 9088199) in view of Platon (US 8358046).

1. Takahashi teaches:
A single stack transverse flux machine 1, comprising: 
a rotor assembly 2 comprising: 
an internal rotor disc 12,
a rotor shaft 2 extending from and rotating with said internal rotor disc, and 

a stator assembly 3 comprising a plurality of shaped cores 4, each said shaped core having a base 4 with a plurality of legs 4a-4c with a corresponding gap between each said leg, each said leg having a winding 5 & 6, wherein said shaped cores are E-shaped (fig 2c below);
said shaped cores positioned so that each said leg is juxtaposed with a corresponding one of said plurality of core components and having an air gap therebetween; but does not teach modular windings.

    PNG
    media_image1.png
    843
    723
    media_image1.png
    Greyscale

Platon teaches that modular windings along with E-shaped cores focuses the flux.

    PNG
    media_image2.png
    717
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    538
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takahashi with modular windings instead of toroidal windings, as taught by Platon so as to focus the flux.




2. Takahashi teaches:
The machine according to claim 1, wherein said plurality of core components are radially positioned with respect to said internal rotor disc, and wherein each said primary magnet is positioned in between two of said core components.

    PNG
    media_image4.png
    843
    723
    media_image4.png
    Greyscale





Allowable Subject Matter
Claims 3-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832